             Case 2:19-cv-01041-MJP Document 24 Filed 08/19/20 Page 1 of 3




 1                                                               District Judge Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
   CITIZENS OF THE EBEY’S RESERVE
11 FOR A HEALTHY, SAFE, AND
                                                   CASE NO. 2:19-cv-01041-MJP
   PEACEFUL ENVIRONMENT; ROBERT
12
   WILBUR; and MARYON ATTWOOD,                     STIPULATED ORDER FOR
13                                                 DISMISSAL
                       Plaintiffs,
14
                                                   Noted for Consideration:
15                       v.                        August 19, 2020
16
   UNITED STATES DEPARTMENT OF
17 THE NAVY,
18
                                Defendant.
19
20         The above-captioned action having been settled, the parties, through their undersigned
21 counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice
22 of this case.
23 //
24 //
25 //
26 //
27 //
28 //
     STIPULATED ORDER FOR                                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     DISMISSAL - 1
                                                                           TACOMA, WASHINGTON 98402
     (CASE NO. C19-01041-MJP)                                                     (253) 428-3800
             Case 2:19-cv-01041-MJP Document 24 Filed 08/19/20 Page 2 of 3




1                 DATED this 19th day of August, 2020.
2
                                                 Respectfully Submitted,
3
4                                                BRIAN T. MORAN
                                                 United States Attorney
5
6                                                s/ Michelle R. Lambert
                                                 MICHELLE R. LAMBERT, NYS #4666657
7
                                                 Assistant United States Attorney
8                                                United States Attorney’s Office
                                                 1201 Pacific Avenue, Suite 700
9
                                                 Tacoma, Washington 98402
10                                               Phone: (253) 428-3824
                                                 Email: michelle.lambertn@usdoj.gov
11
12                                               Attorneys for Defendant
13
14                                               BRICKLIN & NEWMAN, LLP
15                                               By: s/ Zachary Griefen
16                                               Zachary K. Griefen, WSBA No. 48608
                                                 1424 Fourth Avenue, Suite 500
17                                               Seattle, WA 98101
18                                               Tel: (206) 264-8600
                                                 Fax: (206) 264-9300
19                                               Email: griefen@bnd-law.com
20
                                                 Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
     STIPULATED ORDER FOR                                              UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
     DISMISSAL - 2
                                                                        TACOMA, WASHINGTON 98402
     (CASE NO. C19-01041-MJP)                                                  (253) 428-3800
              Case 2:19-cv-01041-MJP Document 24 Filed 08/19/20 Page 3 of 3




1                                              ORDER
2
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
3
     GRANTED for the reasons set forth in the Stipulation. This case is dismissed with prejudice.
4
5
6
            DATED this 19th day of August, 2020.
7
8
9
10                                                  A
                                                    Marsha J. Pechman
11                                                  United States Senior District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      STIPULATED ORDER FOR                                                 UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      DISMISSAL - 3
                                                                            TACOMA, WASHINGTON 98402
      (CASE NO. C19-01041-MJP)                                                     (253) 428-3800
